DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The status of the claims for this application is as follows.  
Claims 1-20 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/30/2019 was considered by the examiner.

Drawings
The drawings were received on 12/13/2018.  

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 8-20 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(1) as being anticipated by Du Bois (US 1510212).

At the outset, the applicant is reminded that:
1.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
2.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Re Clm 1: Du Bois discloses a device (see Figs. 1-5), comprising: 
a length of pipe (8 and 9) the pipe including 

a second fitting connecting by a second connection (51) to a second end of the pipe, 
wherein the first connection and the second connection are air tight (see Page 2, lns. 1-6 and 39-48).
Re Clm 2: Du Bois discloses wherein the first fitting receives compressed air and conveys the compressed air into the pipe (see Page 1, lns. 60-72 and Page 2, lns. 75-85).  
Re Clm 3: Du Bois discloses wherein the second fitting conveys air in the pipe into to an air bladder (see Page 1, lns. 60-72 and Page 2, lns. 75-85).
Re Clm 8: Du Bois discloses wherein the air tight first connection and the air tight second connection allow pressurization of the pipe (see Fig. 1, Page 1, lns. 60-72, and Page 2, lns. 39-50 and lns. 1-7).  
Re Clm 9: Du Bois discloses wherein pressurization of the pipe causes inflation of an air bladder connected to the second fitting (see Page 1, lns. 30-35 and 60-72 and Figs. 1-3).  
Re Clm 10: Du Bois discloses wherein the pipe (8 and 9, 8 and 9 are defined as pipes), during pressurization, is a push rod for the air bladder (the pipe is made to or is capable of being pressurized and push the air bladder and accordingly it can be a push rod for the air bladder).  
Re Clm 11: Du Bois discloses a system (see Figs. 1-5), comprising: 

a second fitting connecting a second end of the pipe at a second connection (51); and 
an air bladder connected to the second end of the pipe (10), 
wherein the first connection and the second connection are air tight (see Page 2, lns. 1-6 and 39-48).  
Re Clm 12: Du Bois discloses wherein the first fitting receives compressed air and conveys the compressed air into the pipe (see Page 1, lns. 60-72 and Page 2, lns. 75-85).  
Re Clm 13: Du Bois discloses wherein the second fitting conveys compressed air in the pipe into the air bladder (see Page 1, lns. 60-72 and Page 2, lns. 75-85).  
Re Clm 14: Du Bois discloses wherein the second fitting conveys compressed air in the pipe into the air bladder (see Figs. 1 and 2).  
Re Clm 15: Du Bois discloses wherein the air tight first connection and the air tight second connection allow pressurization of the pipe (see Page 1, lns. 60-72 and 88-99).  
Re Clm 16: Du Bois discloses wherein pressurization of the pipe causes inflation of an air bladder (see Page 1, lns. 60-72 and Page 2, lns. 75-85).  
Re Clm 17: Du Bois discloses wherein the pipe (8 and 9, 8 and 9 are defined as pipes), during pressurization, is a push rod for the air bladder (the pipe is made to or is capable of being pressurized and push the air bladder and accordingly it can be a push rod for the air bladder).  

Re Clm 19: Du Bois discloses wherein the fluid or the gas conveyed from the first end of the pipe to the air bladder inflates the air bladder (see Figs. 1-3).  
Re Clm 20: Du Bois discloses wherein the first fitting includes an air compressor fitting (the first fitting is linked to an air compressor thus it is an air compressor fitting.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du Bois (US 1510212), as applied to claims 1-3 and 8-20 above.

Re Clms 4 and 5: Du Bois discloses the first fitting (claims 4 and 5).
Du Bois fails to disclose a barb (claim 4) and a first crimp retainer and a second crimp retainer (claim 5).
Barb fittings and a crimp retainer(s) are used in mating members together.
The examiner is taking Official Notice that is it old and well known to have/employ a fitting with a barb and a plurality of crimp retainers, for the purpose of providing an additional means or an alternative means to secure mating members 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Du Bois, to have had a barb (claim 4) and a first crimp retainer and a second crimp retainer (claim 5), for the purpose of providing an additional means or an alternative means to secure mating members together, alternatively, to provide an additional means or an alternative means which would have yielded the same predicable result of securing mating members together to form a leak free joint.
Re Clms 6 and 7: Du Bois discloses the second fitting (claims 4 and 5).
Du Bois fails to disclose a barb (claim 4) and a first crimp retainer and a second crimp retainer (claim 5).
Barb fittings and a crimp retainer(s) are used in mating members together.
The examiner is taking Official Notice that is it old and well known to have/employ a fitting with a barb and a plurality of crimp retainers, for the purpose of providing an additional means or an alternative means to secure mating members together, alternatively, to provide an additional means or an alternative means which would have yielded the same predicable result of securing mating members together to form a leak free joint.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Du Bois, to have had a barb (claim 4) and a first crimp retainer and a second .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents have structural features which are similar to the applicant’s claimed invention; US-3119599, US-3996967, and  US-5263515.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066.  The examiner can normally be reached on Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JAMES ALBERT LINFORD
Examiner
Art Unit 3679
08/11/2021



/Matthew Troutman/           Supervisory Patent Examiner, Art Unit 3679